Nott, J.,
concurring:
I am compelled to place this case upon another ground than that assumed by the opinion of the court. It is not the case of a suitor seeking to recover back money illegally collected by the revenue officers, and paid into the Treasury without the authority of law. It is the case of a party seeking affirmative relief, given, not by the general principles of law, but by an express statutory provision, which at the same time prescribes a special mode of obtaining redress, and designates a particular tribunal as having what the courts have again and again held to be exclusive jurisdiction. The cases of Meade, in this court, (2 C. Cls. R., p. 224;) of De Bode, in the House of Lords, (3 Clarke, H. L. Cases, p. 468;) of Barnard’s heirs v. Ashley’s heirs, in the Supreme Court, (18 How. R., p. 43,) sufficiently illustrate the principle on which this opinion rests.